Citation Nr: 1507746	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-20 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the loss of sensation of the bilateral upper extremities, to include as secondary to service-connected bilateral shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from March 1995 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a Travel Board hearing in February 2013.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to an increased rating for residuals of the right sternoclavicular injury, postoperative, with degenerative changes, currently evaluated at 30 percent, and left shoulder arthralgia due to degenerative changes, currently evaluated at 10 percent, have been raised by the record during the February 2013 Travel Board hearing.  Specifically, the Veteran noted that his shoulder disabilities had significantly worsened.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue was remanded for further development by the Board in March 2014 to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in April 2014.  The examiner noted positive Phalens and Tinels at the right wrist with some tremor in the right hand when held outstretched at endstage range of motion.  The Veteran's EMG was minimally abnormal.  It was remarkable for some muscle fibrillations in the right sternocleidomastoid when the right arm is held out at end of range of motion during distraction testing.  

In September 2014, the RO noted that the examiner did not provide an opinion and therefore did not comply with the Board remand.  The examiner was afforded the opportunity to provide an addendum.  In September 2014, he found it less likely than not that the Veteran's shoulder disabilities are related to service as he does not seem to have had service related trauma to his shoulders in service.  The Board notes that the issue of whether the Veteran's shoulder disabilities are related to service is not at issue in this case.  The Veteran's shoulder disabilities are already service-connected and right shoulder trauma is clearly documented in service.  The examiner at no point provided a nexus opinion regarding the Veteran's upper extremities.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case is again remanded for a VA examination.  The examiner should address the potential relationship between the Veteran's radiating pain and numbness and his shoulder injury in service, his current shoulder disabilities, and any diagnosis of myofascial pain.  The examiner should provide a rationale for any opinion.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his upper extremity neurological symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his neurological symptoms.  The examiner should review the claims file, to include all records on Virtual VA, and then address the following:

Describe and diagnose any neurological manifestations of the Veteran's service-connected bilateral shoulder disabilities present in his lower extremities.  

Thereafter, the examiner should opine as to whether it is at least as likely as not that any current disability of the upper extremities is (a) etiologically or causally related to or aggravated by the Veteran's service-connected bilateral shoulder disabilities, (b) directly related to the Veteran's in-service shoulder injuries, or (c) is otherwise causally or etiologically related to service.  The examiner should specifically address the Veteran's numerous complaints of shooting pain and numbness into the right arm and palmar surface, the objective findings of numbness of the middle and fourth fingers on the right hand, the occasional tremors of the right hand, and the April 2014 VA examination findings showing muscle fibrillations in the right sternocleidomastoid and minimally abnormal EMG.  
  
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.  A mere conclusory statement that such an opinion would be speculative is insufficient.  

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal of entitlement to a service connection for a disability of the upper extremities.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




